Title: To George Washington from Tobias Fernald, 3 May 1782
From: Fernald, Tobias
To: Washington, George


                        May it please your Excellency

                            Hampshire Hutts 3d May 1782
                        
                        Lieutenant Joseph Raymond of the 10th Massachusetts Regiment considering himself Injured in his ranks by
                            Colo. Tupper is solicitous of a discharge from the service. I have however prevailed on him to continue until this time
                            without making application hoping that Colo. Tupper would Join the Regiment and perhaps might settle the matter I am
                            unwilling that Mr Raymond should leave the service as I have ever considered him as a worthy young Officer. he wishes to
                            see Colo. Tupper before he resigns but there does not appear any prospect at present of Colo. Tupper’s Joining and Mr
                            Raymond supposes that should he continue till the opening of the Campaigne that he could not at that season quit the
                            service with Honor. I have procured a certificate from the Pay master that he is not indebted in his accompts neither is
                            he indebted to any person to the best of my knowledge in the Regiment or elsewhere. There are some doubts in the minds of
                            several Officers in the Regiment with Respect to the establishment of the half pay as the Clamours of the Country are very
                            great respecting the matter which I fear will induce many good Officers to leave the service. I have done all in my power
                            to encourage them that they will receive the half pay but they still are in doubt—should your Excellency think proper to
                            encourage them with respect to this matter I doubt not but several in this Regiment who are about to apply for discharges
                            would still continue in service, I am almost weary of new Officers as well as soldiers however the Corps of young Officers
                            in this Regiment are in generall good Officers. I am Sr with every sentiment of esteem and Respect your Excellencys most
                            Obedient servant
                        
                            Tobias Fernald Lt Colo.
                            Commdg Officer 10th M. Regt
                        
                    